Citation Nr: 1518800	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, denying, among other issues, the claims currently on appeal.  

In February 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  He has related these disabilities to noise exposure, but also referenced an in-service head injury in August 1968 during his February 2015 hearing.  See Board Hearing Tr. at 5-6, 16-17.  With regard to in-service noise exposure, the Veteran has reported significant unprotected noise exposure from many different types of weapons and other military equipment, including machine guns and large explosions, as well as rock drilling and air compressor noise during, service.  See Veteran's statements dated in September 2010 and June 2012; Board Hearing Tr. at 3-4, 15.  He has also reported that he first began experiencing hearing loss and tinnitus during service and that it has continued since.  See Board Hearing Tr. at 6-7.  Similarly, in a February 2015 statement, the Veteran's wife of 34 years reported that the Veteran has always had hearing loss.  

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the Board finds that the Veteran must be scheduled for a new audiometric examination before the appellate review proceeds.  In making this determination, the Board acknowledges that the Veteran was afforded a VA audiological examination in November 2010.  At that time, the examiner reviewed the claims file and noted that, based on the Veteran's reports and the evidence of record, it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service.  The examiner then went on to note that electronic hearing testing conducted at enlistment and discharge showed that the Veteran did not have hearing damage while in service, as there was no significant threshold shift beyond normal variability.  Finally, the examiner went on to report that, based on hearing testing conducted at enlistment and discharge, it was less likely as not that the Veteran's hearing loss and reported tinnitus were the result of noise exposure while in service.  

Significantly, however, the Board finds the November 2010 VA medical opinion to be inadequate, as the rationale provided was insufficient.  Specifically, although the examiner described the Veteran's in-service noise exposure, the only rationale provided for determining that the Veteran's in-service noise exposure did not result in hearing loss or tinnitus was that an audiological evaluation performed upon separation did not reflect a significant threshold shift.  In this regard, in providing his negative opinion, the examiner failed to address the Veteran's complaints of a continuity of hearing loss and tinnitus since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, insofar as the November 2010 VA examiner failed to acknowledge or discuss the Veteran's reports of a continuity of symptomatology since service, the Board finds that the November 2010 VA medical opinion appears to be based on an inaccurate/incomplete factual history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  In this regard, the Board notes that the November 2010 opinion was provided prior to the Veteran's February 2015 hearing testimony and the Veteran's wife's February 2015 statement reiterating such continuity of symptomatology.  

In light of the above, because the record contains insufficient medical evidence to determine the etiology of the Veteran's currently diagnosed bilateral hearing and tinnitus, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran's hearing loss and tinnitus are etiologically related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes).   

As this case must be remanded for the foregoing reason, on remand, any outstanding VA treatment records relating to the Veteran's hearing loss and/or tinnitus should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records currently on file are dated in February 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA audiological treatment records dated from February 2013 to present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Then, the Veteran should be scheduled for a VA examination before an audiologist for his claimed hearing loss and tinnitus.  The Veteran's claims file and a copy of this remand are to be provided to the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss.  Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested during, or as a result of, active military service, to include noise exposure and/or an in-service fall in August 1968.  

The examiner is also asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's tinnitus.  Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current tinnitus manifested during, or as a result of, active military service, to include noise exposure and/or an in-service fall in August 1968.  

In doing so, the examiner must acknowledge and discuss the Veteran's reports of in-service noise exposure and audiological symptoms since that time.  The examiner should also reconcile his opinions with the other medical opinions of record, including the opinion of the November 2010 VA examiner.  

The Board emphasizes that merely noting that hearing damage was not reflected in the separation physical examination report is insufficient rationale for an etiological opinion on his current bilateral hearing loss and tinnitus.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



